—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]). Defendant was sentenced as a second felony offender to a determinate term of 7 years’ imprisonment. Upon our review of the record, we conclude that the judgment is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147; see also, People v Flores, 84 NY2d 184, 187).
Defendant contends that the sentence is unduly harsh and severe, and further contends that, because he received a greater sentence than the sentence to which County Court agreed during plea negotiations, the sentence is retributive. In our view, the sentence is neither unduly harsh nor severe. We further conclude that defendant failed to establish that the greater sentence was the “result of vindictiveness” (People v Young, 94 NY2d 171, 181). (Appeal from Judgment of Onondaga County Court, Burke, J. — Criminal Possession Weapon, 3rd Degree.) Present — Green, A. P. J., Pine, Pigott, Jr., and Scudder, JJ.